Electronically Filed
                                                   Supreme Court
                                                   SCWC-29210
                                                   06-DEC-2011
                                                   01:49 PM


                     NO. SCWC-29210

      IN THE SUPREME COURT OF THE STATE OF HAWAII



            CFI INC., a Hawaii Corporation,
            Respondent/Plaintiff/Appellant,

                          vs.

   HAMAKUA COAST REALTY, INC., a Hawaii Corporation,
  And DENIS FERRARI, Respondent/Defendants/Appellees,

                          and

      ERNEST B. TEXEIRA, and ALA KAI REALTY, INC.,
                 a Hawaii Corporation,
Respondents/Defendants-Third-Party Plaintiffs/Appellees,

                          and

        TEX INC., a Hawaii Corporation, et al.,
             Petitioner/Defendant/Appellee.




    CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (ICA NO. 29210; CIV. NO. 06-1-0380 (HILO))
       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ., and Circuit
        Court Judge Sakamoto, in place of Acoba, J., recused)


            Petitioner/Defendant/Appellee Tex Inc.’s application

for writ of certiorari, filed on October 24, 2011, is hereby

rejected.

            DATED:    Honolulu, Hawaii, December 6, 2011.

                                 /s/ Mark E. Recktenwald

Christopher J. Roehrig,          /s/ Paula A. Nakayama
for petitioner/defendant/
appellee on the application.     /s/ James E. Duffy, Jr.

Douglas L. Halsted,              /s/ Sabrina S. McKenna
for respondent/plaintiff/
appellant on the opposition.     /s/ Karl K. Sakamoto